IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

SANDESTIN INVESTMENTS,                   NOT FINAL UNTIL TIME EXPIRES TO
LLC,                                     FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
      Petitioner,
                                         CASE NO. 1D14-5708
v.

WALTON COUNTY, A
POLITICAL SUBDIVISION OF
THE STATE OF FLORIDA, AND
WALTON COUNTY BOARD OF
COMMISSIONERS,

      Respondents.

___________________________/

Opinion filed January 20, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Darrin J. Quam, Ronald L. Weaver and Erin N. Okuno of Stearns Weaver Miller
Weissler Alhadeff & Sitterson, P.A., Tampa; Dana C. Matthews of Matthews &
Jones, LLP, Destin, for Petitioner.

No appearance for Respondents.




PER CURIAM.

      DENIED.

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.